Matter of Griffin v City of New York (2015 NY Slip Op 02851)





Matter of Griffin v City of New York


2015 NY Slip Op 02851


Decided on April 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2015

Mazzarelli, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


14703 102069/12

[*1] In re Travis D. Griffin, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Travis D. Griffin, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Drake A. Colley of counsel), for respondents.

Order, Supreme Court, New York County (Lucy Billings, J.), entered October 30, 2013, which denied the petition to annul the determination of respondent New York City Civil Service Commission, dated December 8, 2011, affirming petitioner's disqualification by the New York City Department of Correction for the position of probation officer on the ground that he was not psychologically suited for the position, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination that petitioner is not psychologically qualified for the position of probation officer has a rational basis in the record and is not arbitrary and capricious (see Matter of Talamo v Murphy, 38 NY2d 637 [1976]; Civil Service Law § 50[4][b]). Petitioner underwent written and in-person psychological evaluations for the Department of Probation (DOP) by a psychologist who found that petitioner was "not qualified psychologically" for the position of probation officer. Although on the administrative appeal petitioner produced a report from his own psychologist opining that he was mentally competent and a suitable candidate for the position, "[i]t is not for the courts to choose between . . . diverse professional opinions. That is the function of the proper department heads and as long as they act reasonably and responsibly, the courts will not interfere" (Matter of Palozzolo v Nadel, 83 AD2d 539, 539 [1st Dept 1981] [internal quotation marks omitted], affd 55 NY2d 984 [1982]). We note moreover that both reports were reviewed by a third psychologist, who concurred in the DOP psychologist's finding of psychological disqualification.
Petitioner has been given procedural due process (see Pinder v City of New York, 49 AD3d 280 [1st Dept 2008]; Matter of Tully Constr. Co. v Hevesi, 214 AD2d 465, 466 [1st Dept 1995]). He was afforded an administrative appeal, at which he availed himself of the opportunity to make submissions, including the report of his own psychologist, and the administrative determination has undergone judicial review for rationality. No hearing was
provided for by statute or otherwise procedurally required (see Talamo, 38 NY2d at 639; Matter [*2]of Albury v New York City Civ. Serv. Commn., 32 AD2d 895 [1st Dept 1969], affd 27 NY2d 694 [1970]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2015
CLERK